    Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 1 of 10 PageID #:28




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MARTIN J. WALSH,                            )
Secretary of Labor, United States           )
Department of Labor,                        )
                                            )
              Plaintiff,                    )
                                            )         Case Number: 1:21-cv-02118
      v.                                    )
                                            )         Hon. Edmond E. Chang
ACD EMERGENCY ROAD SERVICES, )
LLC, an Illinois limited liability company, )
CAMARA BOWDEN, an individual, and )
DANTEA GRAYSON, an individual,              )
                                            )
              Defendants.                   )

                                    CONSENT JUDGMENT

       Plaintiff, MARTIN J. WALSH, Secretary of Labor, United States Department of Labor

(“Plaintiff”), pursuant to section 17 of the Fair Labor Standards Act of 1938, as Amended, 29

U.S.C. § 201 et seq. (the “Act”), filed a complaint against Defendants ACD EMERGENCY

ROAD SERVICES, LLC, an Illinois limited liability company, and individuals DANTEA

GRAYSON and CAMARA BOWDEN (collectively, “Defendants”).

       Defendants waived service of process of the complaint and admit to the jurisdiction of

this Court over them and the subject matter of this action. Defendants, having been duly advised

in the premises, agree to the entry of this Consent Judgment without contest. Now, therefore,

upon motion of attorneys for Plaintiff and Defendants, and for cause shown:

       JUDGMENT IS HEREBY ENTERED against Defendants pursuant to section 17 of the

Act as follows:

       IT IS HEREBY ORDERED, ADJUDGED, AND DECREED, pursuant to section 17

of the Act, that Defendants, their officers, agents, servants, employees and all other persons in

                                                 1
      Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 2 of 10 PageID #:29




active concert or participation with them are hereby permanently enjoined and restrained from

violating the provisions of the Act in any of the following manners:

                                                 I

        Defendants shall not, contrary to sections 6 and 15(a)(2) of the Act, employ any

employees who in any workweek are engaged in commerce or the production of goods for

commerce, or who are employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning of the Act, unless such employee receives

compensation for their employment up to 40 hours in a workweek at a rate not less than the

highest of the applicable federal, state, or local minimum wage. Specifically, Defendants shall

not charge deductions to employees resulting in employees receiving a rate less than the highest

of the applicable federal, state, or local minimum wage for their employment up to 40 hours in a

workweek.

                                                 II

        Defendants shall not, contrary to sections 7 and 15(a)(2) of the Act, employ any

employees who in any workweek are engaged in commerce or the production of goods for

commerce, or who are employed in an enterprise engaged in commerce or in the production of

goods for commerce, within the meaning of the Act, for workweeks longer than 40 hours, unless

such employee receives compensation for his employment in excess of 40 hours at a rate not less

than one and one-half times the regular rates at which he is employed. Specifically, Defendants

shall not:

        A.     Misclassify tow truck drivers, light truck service drivers, dispatchers,

bookkeepers, and shop helpers as independent contractors rather than employees under the Act;

and



                                                 2
    Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 3 of 10 PageID #:30




       B.      Pay employees their regular rates for all hours worked, instead of paying the

overtime premium of one and one-half times the employee’s regular rate after 40 hours of work

over one workweek as required by section 7 of the Act.

                                                III

       Defendants shall not fail to make, keep, and preserve records of their employees and of

the wages, hours, and other conditions and practices of employment maintained by them as

prescribed by the regulations issued, and from time to time amended, pursuant to section 11(c) of

the Act and found at 29 C.F.R. Part 516. This includes, but is not limited to, maintaining records

of all hours worked showing, adequately and accurately, the overtime premium paid exclusive of

the amounts paid at the regular rate.

                                                IV

       For a period of two years commencing with the date this Consent Judgment is entered,

Defendants shall provide the following Wage and Hour Division Fact Sheets to all current and

future employees: #21 (Recordkeeping Requirements under the Fair Labor Standards Act), and

#23 (Overtime Pay Requirements of the Fair Labor Standards Act), which are available at

https://www.dol.gov/whd/fact-sheets-index.htm.

                                                V

       The Defendants hereby acknowledge and the Court finds that:

       A.      Defendant ACD EMERGENCY ROAD SERVICES, LLC, is an enterprise

engaged in commerce or in the production of goods for commerce within the meaning of section

3(s)(1) of the Act.

       B.      Defendant ACD EMERGENCY ROAD SERVICES, LLC, is engaged in

related activities performed through unified operation or common control for a common business



                                                3
    Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 4 of 10 PageID #:31




purpose, and is and, at all times hereinafter mentioned, was an enterprise within the meaning of

section 3(r) of the Act.

       C.      Defendants DANTEA GRAYSON AND CAMARA BOWDEN acted directly

or indirectly in the interest of the corporate Defendant ACD EMERGENCY ROAD

SERVICES, LLC, and is an “employer” under section 3(d) of the Act and is, as such,

individually responsible for the obligations contained in this Consent Judgment.

                                                VI

       FURTHER, JUDGMENT IS HEREBY ENTERED, pursuant to section 17 of the Act,

in favor of Plaintiff and against Defendants in the total amount of $160,778.82 in back wages,

plus pre-judgment interest of: 1% during the period prior to January 1, 2020; 2% during the

period from January 1, 2020, to December 31, 2020; and 1% during the period from January 1,

2021, to the present during the violative periods in Exhibit A.

                                               VII

       The monetary provisions of Paragraph VI of this Consent Judgment were satisfied prior

to the filing of this Consent Judgment upon Defendants’ delivery to the Plaintiff’s representative

of the following:

       A.      Information showing the name, last known address, and social security number

for each person enumerated in Exhibit A. Plaintiff will be responsible for withholding Federal

Insurance Contributions Act contributions, providing each person enumerated in Exhibit A with

an Internal Revenue Service (“IRS”) Form W-2, and providing Defendants with an IRS Form

941-X. Nothing in this Consent Judgment precludes Defendants from complying with court-

issued wage deduction, child support orders, or other garnishments required by law from the

payments being made pursuant to this Consent Judgment.



                                                 4
    Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 5 of 10 PageID #:32




       B.      Payment of the back wages, including the payment of pre-judgment interest, due

in the amounts in Exhibit A was paid online by ACH transfer, credit card, debit card, or digital

wallet by going to https://www.pay.gov/public/form/start/77692637 by Defendants on April 23,

2021, and May 7, 2021. Defendants remain responsible for paying their share of any applicable

taxes to the appropriate State and Federal revenue authorities.

                                                VIII

       Plaintiff shall distribute the proceeds of the payments referred to in Paragraph VII hereof

to the persons enumerated in Exhibit A or to their estates, if that be necessary and any amounts

of unpaid compensation not so paid within a period of three (3) years from the date of receipt

thereof shall, pursuant to section 16(c) of the Act, be covered into the Treasury of the United

States as miscellaneous receipts.

                                                 IX

       Defendants shall not request, solicit, suggest, or coerce, directly, or indirectly, any current

or former employee to return or to offer to return to the Defendants or to someone else for the

Defendants, any money in the form of cash, check, electronic payment, or any other form, for

wages previously due or to become due in the future to said employee under the provisions of

this Consent Judgment or the Act; nor shall Defendants accept, or receive from any employee,

either directly or indirectly, any money in the form of cash, check, electronic payment, or any

other form, for wages heretofore or hereafter paid to said employee under the provisions of this

Consent Judgment or the Act; nor shall Defendants discharge or in any other manner

discriminate, nor solicit or encourage anyone else to discriminate, against any such employee

because such employee has received or retained money due to him from the Defendants under

the provisions of this Consent Judgment or the Act.



                                                 5
    Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 6 of 10 PageID #:33




                                                X

       Defendants, their agents, officers or employees shall not, contrary to section 15(a)(3) of

the Act, threaten, retaliate, or discriminate in any way against any current or former employee of

Defendants for exercising any rights under the FLSA, including, but not limited to, employee

complaints regarding FLSA compliance made to Defendants or to the Wage and Hour Division

of the United States Department of Labor, or cooperation with an investigation conducted by

the Wage and Hour Division.

                                                XI

       FURTHER, it is agreed by the parties herein and hereby ORDERED that each party

bear its own fees and other expenses incurred by such party in connection with any stage of this

proceeding to date with no costs, including, but not limited to, any and all costs referenced under

the Equal Access to Justice Act, as Amended.

       FURTHER, this Court shall retain jurisdiction of this matter to enforce the terms of this

final judgment pursuant to Federal Rule of Civil Procedure 54.



       DATED: June 21, 2021


                                                     HON. EDMOND E. CHANG
                                                     UNITED STATES DISTRICT JUDGE




                                                 6
   Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 7 of 10 PageID #:34




FOR DEFENDANTS:                                  FOR PLAINTIFF:

__/s/ Dantea Grayson__________________           ELENA S. GOLDSTEIN
DANTEA GRAYSON                                   Acting Solicitor of Labor

Dated: ___6/17/2021___________________           CHRISTINE Z. HERI
                                                 Regional Solicitor

__/s/ Camara Bowden__________________            ___/s/ Kevin M. Wilemon ______
CAMARA BOWDEN                                    KEVIN M. WILEMON
                                                 Trial Attorney
Dated: ____6/17/2021__________________
                                                 Dated:__6/18/2021_____________

__/s/ Camara Bowden__________________            Attorneys for MARTIN J. WALSH
 ACD EMERGENCY ROAD SERVICES,                    Secretary of Labor
LLC                                              U.S. Department of Labor
                                                 Plaintiff
By: ___Camara Bowden _______________
                                                 Office of the Solicitor
Its: ____Owner_______________________            U.S. Department of Labor
                                                 230 S. Dearborn St., Room 844
Dated: _______6/17/2021_______________           Chicago, IL 60604
                                                 Telephone No.: 312/353-6973
                                                 Fax No.: 312/353-5698
                                                 E-mail: wilemon.kevin@dol.gov

Approved as to form:

___/s/ Kristine S. Phillips ______________
KRISTINE S. PHILLIPS
Partner
O’Hagan Meyer
1 E. Wacker Drive, Suite 3400
Chicago, IL 60601

Attorneys for Dantea Grayson, Camara
Bowden, and ACD Emergency Road Services,
LLC




                                             7
     Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 8 of 10 PageID #:35




                                     EXHIBIT A

      Employee      Period Covered   Back Wages      Prejudgment       Total Due
                     by Workweek        Due          Interest Due
                     Ending Dates
1     Alleyne,        1/13/2018 to     $207.00           $6.76          $213.76
      Alfred           02/10/2018
2     Anderson,       10/6/2016 to     $112.50           $3.67          $116.17
      Simone            11/3/2018
3     Archie,         3/24/2018 to    $1,517.35         $49.56         $1,566.91
      Dominic           11/3/2018
4     Ashford,        11/3/2018 to     $131.25           $4.29          $135.54
      Joshua            12/1/2018
5     Bland,         10/20/2018 to    $2,941.68         $96.08         $3,037.76
      Gregory           12/1/2018
6     Burton,         04/6/2019 to    $4,372.77         $142.82        $4,515.59
      Curtis L.        08/10/2019
7     Clark,          2/6/2016 to     $1,174.48         $38.36         $1,212.84
      Timothy            2/3/2018
8     Clayborne,      2/6/2016 to     $3,463.93         $113.14        $3,577.07
      Latauruis          2/3/2018
9     Crawford,       12/12/220 to     $235.63           $7.70          $243.33
      Alyssa            12/19/220
10    Davis,          2/7/2016 to     $4,440.10         $145.02        $4,585.12
      Marico             2/4/2018
11    Davis Jr.,      2/7/2016 to     $3,108.16         $101.52        $3,209.68
      Wilbert            2/4/2018
12    Dobbs,          2/7/2016 to     $8,390.76         $274.05        $8,664.81
      Leon               2/4/2018
13    Epps,           2/6/2016 to     $4,243.81         $138.61        $4,382.42
      Allonde J.         2/3/2018
14    Flowers,        2/7/2016 to      $138.72           $4.53          $143.25
      Lawanna            2/4/2018
15    Fox, Taylor     2/7/2016 to      $655.57          $21.41          $676.98
                         2/4/2018
16 Gibson, Joel       2/7/2016 to      $182.21           $5.95          $188.16
                         2/4/2018
17 Gordon Jr.,        2/7/2016 to      $239.48           $7.82          $247.30
   Carnell M.            2/4/2018
18 Gray Jr.,          2/7/2016 to      $398.00          $13.00          $411.00
   Elliot                2/4/2018
19 Hall, Deon         2/7/2016 to     $1,571.08         $51.31         $1,622.39
                         2/4/2018
20 Herman,            2/7/2016 to      $250.00           $8.17          $258.17
   Quianta               2/4/2018


                                          8
   Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 9 of 10 PageID #:36




    Employee       Period Covered   Back Wages     Prejudgment       Total Due
                    by Workweek        Due         Interest Due
                    Ending Dates
21 Hernandez,        2/6/2016 to      $29.25           $0.96          $30.21
   Christian            2/3/2018
22 Hester,           2/7/2016 to    $10,161.44        $331.89        $10,493.33
   David R.             2/4/2018
23 Hinton,           2/7/2016 to     $1,622.51        $52.99         $1,675.50
   James                2/4/2018
24 Horton,           2/7/2016 to      $71.29           $2.33          $73.62
   Horise               2/4/2018
25 Hughes,           2/7/2016 to     $1,182.50        $38.62         $1,221.12
   Contrail             2/4/2018
26 Jackson,          2/7/2016 to     $412.68          $377.72        $11,942.44
   April                2/4/2018
27 Jackson,          2/6/2016 to    $11,564.72        $13.48          $426.16
   Clarence             2/3/2018
28 Johnson,          2/7/2016 to     $1,555.06        $50.79         $1,605.85
   Jarrett C.           2/4/2018
29 Johnson,          2/7/2016 to     $348.00          $11.37          $359.37
   Rosalind             2/4/2018
30 Jones,            2/6/2016 to     $4,860.65        $158.76        $5,019.41
   Courtney L.          2/3/2018
31 Jones, Keith      2/7/2016 to     $1,863.45        $60.86         $1,924.31
                        2/4/2018
32 Jones,            2/6/2016 to     $4,749.23        $155.12        $4,904.35
   Timothy              2/3/2018
33 Lawrence,         2/6/2016 to    $11,958.82        $390.59        $12,349.41
   Paul                 2/3/2018
34 Moore,            2/7/2016 to     $144.45           $4.72          $149.17
   Cody                 2/4/2018
35 Morris,           2/6/2016 to     $322.31          $10.53          $332.84
   Sederick             2/3/2018
36 Morrison,         10/6/2018 to    $129.95           $4.24          $134.19
   Cory               11/17/2018
37 Munoz-           10/20/2018 to    $1,731.62        $56.56         $1,788.18
   Pompa,              12/1/2018
   Jesus
38 Oatis, Jalisa     9/8/2018 to      $84.00           $2.74          $86.74
                      9/22/2018
39 Perkins,          4/7/2018 to     $198.00           $6.47          $204.47
   Cynethia           4/21/2018
40 Pewee,           12/30/2017 to     $72.71           $2.37          $75.08
   Jimmy               6/2/2018
41 Pewee,           10/20/2018 to     $23.16           $0.76          $23.92
   Shanette          11/17/2018

                                        9
  Case: 1:21-cv-02118 Document #: 11 Filed: 06/21/21 Page 10 of 10 PageID #:37




   Employee       Period Covered   Back Wages      Prejudgment      Total Due
                   by Workweek        Due          Interest Due
                   Ending Dates
42 Phillips,        6/2/2018 to     $6,681.74        $218.23         $6,899.97
   Texroy             9/29/2018
43 Pitts Jr.,       1/27/2018 to    $3,007.46         $98.23         $3,015.69
   Ronald             4/21/2018
44 Ramos,          12/30/2017 to    $2,075.62         $67.79         $2,143.41
   Kendall            1/27/2018
45 Sanders,        12/15/2018 to     $145.75          $4.76          $150.51
   Dartagnan         12/29/2018
46 Santiago,        3/24/2018 to     $136.30          $4.45          $140.75
   Jose                4/7/2018
47 Scott,          12/30/2017 to    $9,150.49        $298.87         $9,449.36
   Edward C.          12/1/2018
48 Sims,            3/10/2018 to    $1,315.45         $42.96         $1,358.41
   Kendall            9/22/2018
49 Slaughter,       12/1/2018 to   $19,810.00        $647.02        $20,457.02
   Kevin             12/28/2019
50 Smith,           8/25/2018 to     $443.06          $14.47         $457.53
   Michael L.         9/22/2018
51 Thurman,        12/30/2017 to    $2,872.40         $93.82         $2,966.22
   Mozel L.            5/5/2018
52 Ukachukwu,       9/22/2018 to     $784.80          $25.63         $810.43
   Christopher        11/3/2018
53 Usher,          12/30/2017 to   $20,340.68        $664.35        $21,005.03
   Steven            12/15/2018
54 Williams,        10/6/2018 to     $481.33          $15.72         $497.05
   Darnell           10/20/2018
55 Willis,         12/30/2017 to    $2,193.04         $71.63         $2,264.67
   Darnell            3/24/2018
56 Young,          10/20/2018 to     $480.42          $15.69         $496.11
   Derrick            1/26/2019

              Totals               $160,778.82      $5,251.24      $166,030.06




                                       10
